Title: To John Adams from Benjamin Stoddert, 12 October 1809
From: Stoddert, Benjamin
To: Adams, John



Dear Sir
Bladensburg. 12 October 1809.

Until within a few Days, I had only seen detached parts of your letters, published in the Boston Patriot. I have now a pamplet containing eighteen letters—I presume the first eighteen you sent to the press. I do not know, that more have been published.
It was impossible for me to read these letters, & subscribe to their Justice—at least, so far as they respect myself. You have corrected me with facts, in which I had no concern—You have produced an impression, that there was not one head of a Department under your admn. who felt the obligation imposed on him by his official situation, to be faithful to your reputation, as well as to the Public Interest—and you give too much countenance to an opinion, that the heads of Departments, if not themselves the blind partizans of a forign Govt. were entirely under the influence—the contemptible tools, of men who were.
For myself, I say, and I appeal to every part of my conduct for the verity of what I say, that you have done me the highest injustice. That never for one moment did I forget that I was bound by honor to protect your reputation so long as I remained your confidential adviser—nor am I so nice a casuist as to be able to discern at what period since, the obligation, which I cannot but consider in some degree mutual, between a President, and a head of a Department, ceased. That in no instance, did an overweening partiality for any foreign Govt. make me loose sight for a single instant moment of the honor, or the Interest of my own.—as to Genl. Hamilton—I scarcely knew him—and perhaps my crime as to him, was, that thõ believing highly of the brilliancy of his talents, & of his sincere Patriotism, and honorable principles, I never thought though entertained a very exalted opinion of his discretion, or the solidity of his Judgment—and always thought it an unfortunate circumstance, for the Federal party, & of course, for the Country, (for I believe the views of that party have always been directed to the best Interests of the Country) that the opinions of this gentleman were deemed so Oracular.
 But, to come to facts You say ‘the five heads of Depts. were unanimously against the appointment of Mr Gerry, and you were shocked at such inveterate prejudices’—In another place, “none but the Friends of Hamilton would go down with the heads of Departments!—It was not until June 1798, that I had the misfortune to be called to office,—well may I say the misfortune, for such I have ever since found it to have been—Mr Gerry I beleive was appointed in 1797.—He had been long in France, before I was in office, and until I was in office there were but four heads of Depts.
In the nomination of Mr Murray to France, you say “you knew the Sentiments of all your ministers, & the secret motives that governed them, better than they did themselves—.You knew if you had asked their advice, three of them would very laconically protest against the measure, the other two would have been loath to dissent from their Brethren, & would, more modestly, & mildly, concur with them—the consequence would be, that the whole would be instantly communicated to A B C D &ca &ca—the Public, & the presses would have it at once, and such a clamor raised as to excite the Senate to put their negative upon the whole plan.—against the Justice of this whole charge, & every part of it, so far as it implicates me I solemnly protest.—Prior to this that time, I do not believe I had met in Cabinet more than three times, except on the subject of the commission under the British Treaty. Once, I recollect there was a meeting in consequence of the Pennsylvania insurrection, on which occasion, the Departments were not unanimous in advising the course to be pursued. I well remember that the majority was against my opinion as to the importance proper to be given to the Govr. of Penn the State, in the suppression of that Insurrection, and that you adopted the opinion of the majority. This was a matter of no little importance, but I mention it merely to shew, that there was not that entire coincidence in opinion, nor that weak, indeed criminal acquiescence in some of the heads of Departments, to the opinions of others, which you describe. But on this particular subject—the nominating Mr Murray to France, I had never seen prior to his nomination, his letter to you, the only circumstance which made the measure a proper one—of course, you could not have known what my opinion would have been, with that document before me. One, or two Days after the nomination, you shewed me the letter, and voluntarily entered into some explanations why you had taken the step without consulting the heads of Departments. It is not necessary, nor would my memory enable me to repeat all that passed on that occasion. You had reason to believe that I did not hold, and never had held myself at liberty to oppose a measure of yours, & retain my office—and I strongly advised you, since the nomination of Mr Murray was made, to adhere to it, expressing my conviction that the Senate would acquiesce. You were then determined to adhere, but afterwards, & perhaps more wisely, thõ I think at the expense of some personal dignity, made a modification of your message.
Until this time, & indeed during the whole time I was in office, my own Department required my whole attention—and I had as little leisure as inclination, to attend to the affairs of other Departments. Before I entered into office, the only system I ever knew of, as to our foriegn relations had been formed—and this system was to be found in the Laws, & in the Public acts of the Executive. I heard of no intended deviation from it, from you, or from any of the heads of Departments. It had been determined to resist the aggressions of France, but to leave as wide open as possible, the door for reconciation with perfect honor. A majority of a caucus, composed entirely of Federal members of the two houses, would not agree to a declaration of War—and the result of that meeting shewed too plainly to be mistaken by the President, that too it was his duty to avail himself of the first fair opportunity that presented for seeking reconciliation, without debasement. The Democratic party certainly was averse to War with France—so was the Federal party, if War could be avoided without dishonor—In this view of the subject, & to my understanding it is the true one, I cannot conceive how you could have avoided instituting a negotiation, on the rect. of Mr Murrays letter—nor can I perceive upon what grounds, the five heads of Departments, or any of them, would have given their advice against the measure, had they been consulted. All might not have agreed in the nomination of Mr Murray, but I am convinced there would have been a majority for his appointment, especially if you had expressed your opinion of his fitness. It was the manner, & not the matter of that measure—the holding them up to the world as persons in whom you could not confide in a thing that might lead to Peace with France, that created the dissatisfaction on the part of the heads of Departments, & the opposition, if there really was opposition through their means. To say that there was not great dissatisfaction would be uncandid. It was not possible there should not be, if the heads of Departments possessed the feelings of men, fit for exalted Stations. I felt it myself, thõ perhaps having the least right of any to feel it, if from no other cause, from the short time I had been in office, & my little experience as a Statesman—and I deliberated seriously with myself, whether I shou it did not become me, at once to resign my office, not resigning there was according to my own notions of right, which will always govern my own conduct,   but one proper course for me to pursue, & I pursued it, to act always as if the measure of a new negotiation with France, had been taken by my advice.—
Some other things I would notice, but I fear I have already exhausted your patience—I must however say a word or two, as to the meeting at Trenton, & the letter from the five heads of Departments of the letter I will only say, that I have entirely forgotten its contents, if it advised a relinquishment of the measure of the mission—or any thing more than a short suspension of it, in consequence of the then uncertain state of France.— I wish the letter had been published.—When you arrived at Trenton, the causes that produced the letter, had in some degree  subsided, and it was less proper to suspend the mission, than it had appeared to be a few weeks before—and for my own part, I then thought it most proper the mission should proceed. If I did not say so to you, it was because there was no occasion for it. You came to Trenton seemingly determined.  The Departments met you, to consider the Instructions to the ministers, but never I think to discuss the propriety of sending on the mission—and I believe you have been mistaken in ascribing to the heads of Departments, language held with you by Genl Hamilton & others at Trenton. I pretend not however to know the language held by others—I know such language was not held by me.
I am sorry any thing should give occasion for a letter of this kind, from me, to you, for whom I have always possessed, and expressed no more than I felt, the highest respect, esteem & regard.— Feelings hurt at the figure I make in your letters, I felt it right to let you know it—and if I have convinced you, that you have not done me Justice, I have acquired all the end I aimed at—In this case, should there be a revision of your letters, such changes will be made as candor requires. Be pleased to present my most affectionate respects to Mrs. Adams, and believe me Dr sir with very great esteem Yr most Obed / Servt

Ben Stoddert